Martin J.
The plaintiff is appellant from a judgment of non-suit. He claimed the price of certain articles of furniture sold to the defendant. She pleaded the general issue. The case is before us on a bill of exceptions taken by the plaintiff’s counsel to the rejection of witnesses offered to prove the allegations in the petition, to wit: the sale of furniture by the plaintiff to the defendant, which was opposed on the ground that the furniture had been sold by the plaintiff to Shannon, as shown by the production of the bills of sale signed arid receipted by plaintiff. It Was admit*466ted that the signature of the plaintiff to the bills was genuine, and that the articles of furniture, embraced in those bills, were the same which had been attached by the plaintiff as the property of the defendant. The defendant contended;
First. That parol evidence could not be received to prove a sale to the defendant, contradicting the proof under plaintiff’s handwriting of a sale to Shannon.
Second. That no averment was made of a sale to Shannon for the use, or on account of the defendant; and that the defendant had consequently, no notice from the petition of any such claim. It does not appear to us that the Judge erred1. On the merits, the de-1 fendant established her purchase of the furniture from Shannon, with the exception of a small article which she bought from the plaintiff, and for which she produced his receipt. It was admit-ed that the notes of Shannon for the furniture which he purchased, were given in payment as so much cash.

Judgment affirmed.